                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


N.J., by his next friend, KELLY JACOB,

                       Plaintiff,
               v.                                                  Case No. 20-C-227

DAVID SONNABEND, individually and in
his official Capacity as Associate Principal of
Shattuck Middle School,

                       Defendant.


TARA LLOYD,


                       Plaintiff,

               v.                                                  Case No. 20-C-276

BETH KAMINSKI, individually and in
her official Capacity as Principal of
Kettle Moraine High School,

       Defendant.


                                             ORDER


       This matter comes before the Court on Defendants’ motion to adjourn the trial date and

pretrial deadlines. Defendants request that the Court remove the trial and pretrial hearing dates

from the Court’s calendar pending a resolution of the parties’ cross-motions for summary

judgment. The final pretrial conference is scheduled for May 7, 2021, and the jury trial is

scheduled to begin on May 24, 2021. The Court finds that a limited adjournment of the trial date

and pretrial conference pending a decision on the motions for summary judgment will serve the

interests of judicial economy and conserve the parties’ resources. Accordingly, Defendants’



         Case 1:20-cv-00227-WCG Filed 04/12/21 Page 1 of 2 Document 52
motion to adjourn (Dkt. No. 51) is GRANTED. The final pretrial conference scheduled for May

7, 2021, and the jury trial scheduled to begin May 24, 2021 are adjourned. The Court will schedule

the final pretrial conference and jury trial for this matter following its decision on the motions for

summary judgment, if necessary.

       SO ORDERED at Green Bay, Wisconsin this 12th day of April, 2021.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                  2

         Case 1:20-cv-00227-WCG Filed 04/12/21 Page 2 of 2 Document 52
